Name: Regulation (EEC) No 3352/75 of the Commission of 23 December 1975 prohibiting the use of inward processing arrangements in respect of butter
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 330/28 Official Journal of the European Communities 24. 12. 75 REGULATION (EEC) No 3352/75 OF THE COMMISSION of 23 December 1975 prohibiting the use of inward processing arrangements in respect of butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (') of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products , as last amended by Regulation (EEC) No 740/75 (2) ; Having regard to Council Regulation (EEC) No 3066/75 (3) of 24 November 1975 on the prohibition of the use of inward processing arrangements in respect of butter, and in particular Article 1 thereof ; Whereas, pursuant to Regulation (EEC) No 3066/75, the use of inward processing arrangements may be prohibited until 31 March 1977 in respect of products falling within Common Customs Tariff heading No 04.03 when they are intended for the manufacture of the products referred to in Article 1 of Regulation (EEC) No 804/68 or of the goods referred to in the Annex to that Regulation if the situation and pros ­ pects on the Community market for butter shows that it is necessary to prohibit the processing industry from using for the export of processed products basic products other than those of Community origin ; Whereas there is likely to be a surplus of butter in the Community ; whereas, in view of the limited number of outlets on the world market, it is already necessary to channel Community butter to the Community processing industries which export butter in the form of other products manufactured from butter imported from non-member countries under the inward processing arrangements ; Whereas, to ensure the smooth operation of the common organization in the sector concerned , recourse should be had forthwith to the possibility provided for by Regulation (EEC) No 3066/75 ; whereas compensatory measures are being taken in respect of the industries concerned , notably by means of the export refunds fixed for butteroil ; Whereas the arrangements provided for hereunder should be discontinued as soon as the situation on the Community butter market allows , even if this occurs before the date laid down by Regulation (EEC) No 3066/75 ; Whereas the Management Committee for Milk and Milk Products has not delivered an Opinion within the time limit set by its Chairman , . HAS ADOPTED THIS REGULATION : Article 1 The use of inward processing arrangements is hereby prohibited in respect of products falling within Common Customs Tariff heading No 04.03 when they are intended for the manufacture of the products referred to in Article 1 of Regulation (EEC) No 804/68 or of the goods listed in the Annex to that Regulation , and in particular the processing of butter into butteroil and the processing of bulk butter into small packages for the retail trade . Article 2 Article 1 shall not apply to imports made under inward processing arrangements during a period of 30 days from the date of entry into force of this Regula ­ tion , pursuant to authorizations valid at that date . Article 3 This Regulation shall enter into force on 15 January 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1975 . For the Commission P.J. LARDINOIS Member of the Commission (") OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 74, 22 . 3 . 1975, p. 1 . (3 ) OJ No L 307, 27 . 11 . 1975, p. 4 .